COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cornelius Milan Harper v. The State of Texas

Appellate case number:     01-14-00641-CR

Trial court case number: 11-DCR-056513

Trial court:               434th District Court of Fort Bend County

        On August 13, 2015, we abated this appeal and remanded to the trial court to hold a
hearing regarding inaccuracies in the reporter’s record. On November 16, 2016, we received a
supplemental reporter’s record of the most recent hearing held in the trial. During this hearing,
the trial court heard the testimony of the substitute court reporter, Karen Rothman, whom the
trial court appointed to correct and prepare a record, if possible. After hearing Rothman’s
testimony, the trial court determined that the record was acceptable for filing in the court of
appeals. At the conclusion of the hearing, the trial court stated he would order the court reporter
to assemble the record for transmission to this Court and asked for the parties to prepare findings
of fact and conclusions of law for his signature.
        Since the filing of this supplemental reporter’s record, we have not received the
complete, certified record that the trial court ordered to be filed in our Court “expeditiously.” A
reporter’s record was filed in September, but this was before the parties or the trial court had
reviewed it and made any determinations regarding its accuracy. Therefore, we are unable to
determine if this September filing represents the complete, certified reporter’s record. Moreover,
we have not received the trial court’s signed findings and conclusions.
       Accordingly, we issue the following orders:
         First, the complete, certified reporter’s record shall be filed in this Court no later than
February 8, 2017. If, however, the reporter’s record filed in this Court in September constitutes
the complete, certified record approved by the trial court, then the parties shall file a stipulation
to that effect.
        Second, the trial court clerk shall file a supplemental clerk’s record containing the trial
court’s signed findings of fact and conclusions of law concerning the accuracy of the reporter’s
record shall be filed on or before February 8, 2017.
       It is so ORDERED.
Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: January 19, 2017